DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FUEL CELL COMPRISING A SEPARATOR INCLUDING GROOVES WITH A WAVY PORTION AND A LINEAR PORTION.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 11-12 of U.S. Patent No. 11,283,087. Claim 1 of Patent No. 11,283,087 discloses all of the limitations of Claim 1 of the instant application in addition to limitations directed towards the separator including a plurality of grooves and a maximum length of a longest one of the connecting portions of the plurality of grooves.
In other words, Claims 1-3 and 11-12 of Patent No. 11,238,087 are more specific than Claim 1 of the instant application and therefore necessarily read on Claims 1-3 and 11-12 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US PGPub 2004/0209150, cited on the IDS dated February 17, 2022) and further in view of Azuma. (JP 2007-005126A, cited on the IDS dated February 17, 2022, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Rock discloses in Figs. 1-3 a fuel cell (2) ([0001], [0021]) comprising:
an electrolyte membrane (4) ([0021]); 
first and second diffusion layers (34, 36) respectively formed on first and second surfaces of the electrolyte membrane (4) ([0021]); and 
a separator (8) ([0022], wherein the bipolar plate assembly is a separator).
However, Rock does not explicitly disclose wherein the fuel cell comprises catalyst layers and consequently does not disclose first and second catalyst layers respectively formed on first and second surfaces of the electrolyte membrane, the first catalyst layer being arranged between the separator and the electrolyte membrane.
Azuma teaches a general fuel cell configuration, wherein the fuel cell comprises an electrolyte membrane in which an anode electrode and a cathode electrode are arranged on both sides of the electrolyte membrane and sandwiched between separators, wherein each of the cathode and anode electrodes has a catalyst layer and a diffusion layer ([0003]).
Specifically, Azuma teaches in Fig. 1 a fuel cell (100) comprising an electrolyte membrane (110) and first and second catalyst layers (121a, 121c) formed on first and second surfaces of the electrolyte membrane (110), the first catalyst layer (121a) being arranged between a separator (140) and the electrolyte membrane (110) ([0018]), wherein the optimization of the catalyst layers (121a, 121c) suppresses volatilization and enhances the moisturizing property of the electrolyte membrane, thereby preventing deterioration of the electrolyte membrane ([0020]).
It would have been obvious to one of ordinary skill in the art to utilize first and second catalyst layers in the fuel cell of Rock, such that the first and second catalyst layers are respectively formed on first and second surfaces of the electrolyte membrane of Rock, the first catalyst layer being arranged between the separator and the electrolyte membrane of Rock, as taught by Azuma, as such as a known fuel cell configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully produce a functioning fuel cell, as desired by Rock, while suppressing volatilization and enhancing the moisturizing property of the electrolyte membrane, thereby preventing deterioration of the electrolyte membrane.
Modified Rock further discloses in Fig. 3 of Rock wherein 
the separator (8 of Rock) includes first and second grooves ([0023], [0027] of Rock, see a first and a second groove from the plurality of grooves of the flow field 102 in annotated Fig. 3 provided below) through which reactant gas flows between the first catalyst layer (121a of Azuma) (Fig. 2, [0019] of Azuma) and the separator (8 of Rock) ([0023], [0026]-[0027] of Rock), 
each of the first and second grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) includes: 
a wavy portion (114 of Rock) wavily extending in a first direction ([0027] of Rock); 
a linear portion (110 of Rock) linearly extending in a second direction intersecting the first direction ([0027] of Rock), and located away from the wavy portion (114 of Rock) in the first direction ([0027] of Rock); and 
a connecting portion (112 of Rock) connecting the wavy portion (114 of Rock) and the linear portion (110 of Rock) ([0027] of Rock), the connecting portions (112 of Rock) of the first and second grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) respectively include first and second parts ([0027] of Rock, see annotated Fig. 3 provided below), and 
the first and second parts ([0027] of Rock, see annotated Fig. 3 provided below) linearly extend from the wavy portion (114 of Rock) to the linear portion (110 of Rock) in respective directions that are substantially identical to the first direction ([0027] of Rock, see annotated Fig. 3 provided below).

    PNG
    media_image1.png
    667
    1166
    media_image1.png
    Greyscale

Regarding Claim 2, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in Fig. 3 of Rock wherein an angle between the first part ([0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of the first groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above), at a connection point ([0027] of Rock, see annotated Fig. 3 provided above) between the connecting portion (112 of Rock) of the first groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above), is identical to an angle between the second part ([0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of the second groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above), at a connection point ([0027] of Rock, see annotated Fig. 3 provided above) between the connection portion (112 of Rock) of the second groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of the second groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above).
Regarding Claim 3, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses wherein the connection portion (112 of Rock) of the first groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above) extends in a tangential direction of the wavy portion (114 of Rock) of the first groove ([023], [0027] of Rock, see annotated Fig. 3 provided above) at a connection point ([0027] of Rock, see annotated Fig. 3 provided above) of the first groove ([023], [0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of the first groove ([0023], [0027] of Rock, see annotated Fig. 3 provided above).
Regarding Claim 6, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses wherein the linear portion (110 of Rock) of the first groove ([0023], [0027] of Rock, see annotated Fig. 3 provided below) and the linear portion (110 of Rock) of the second groove ([0023], [0027] of Rock, see annotated Fig. 3 provided below) are commonly used (see annotated Fig. 3 of Rock provided below).

    PNG
    media_image2.png
    600
    996
    media_image2.png
    Greyscale

Regarding Claim 11, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in Fig. 3 of Rock wherein at the wavy portions (114 of Rock) of at least one of the first and second grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) includes a wavy shape having a constant wavelength and constant amplitude, and extending with a length greater than the length of one period (see annotated Fig. 3 of Rock provided below).

    PNG
    media_image3.png
    663
    1141
    media_image3.png
    Greyscale

Regarding Claim 12, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in Fig. 3 of Rock wherein at the wavy portions (114 of Rock) of the first and second grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided above) have identical wavelength, identical amplitude, and identical phase, and are adjacent to each other (see annotated Fig. 3 of Rock provided above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        October 19, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
October 31, 2022